Citation Nr: 1233385	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-34 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant's annual countable income exceeded the maximum allowable amount for the payment of improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from March 1943 to June 1945.  The Veteran died on November [redacted], 1976, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the St. Paul, Minnesota, Regional Office Pension and Management Center (RO PMC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable income exceeded the allowable VA income limit for entitlement to death pension.


CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was advised in a January 2010 document that the benefit sought was income based, and that excessive income would preclude entitlement.  The Statement of the Case (SOC) communicated the manner in which income was calculated.  Although this method of notice of the evidence needed to substantiate the claim is defective, the appellant and her representative have demonstrated actual understanding and knowledge of what is needed to receive the benefits sought, through statements and submissions of financial information.  Therefore, the Board finds any error of notice harmless because the appellant has had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Further, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the appellant's relevant financial information and she has declined the opportunity to testify at a Board hearing.  Further, the appellant and has not identified any additional evidence VA should seek to obtain on her behalf, nor does the record reasonably identify any such evidence.  Thus, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

Death pension is a monthly benefit, payable by VA, to a surviving spouse, and/or child(ren), of a Veteran.  Specifically, the law provides that the Secretary shall pay to the surviving spouse of each Veteran, who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Thus, death pension benefits are based on income.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.24. I n determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  

VA excludes unreimbursed medical expenses paid by a surviving spouse within the corresponding 12-month annualization period, when the amount(s) (I) has been paid or will be paid by the surviving spouse; (II) has been or will be incurred by a member or constructive member of the surviving spouse's household; and (III) paid was or will be in excess of the applicable maximum annual pension rate or rates for the spouse as in effect during the 12 month annualization period in which the medical expense(s) was paid.  See 38 C.F.R. § 3.272(g)(2).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12- month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular form in Appendix B, Subsection A, of the Veterans Benefits Administration Manual M21-1MR, and are given the same force and effect, as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The appellant's current informal claim for death pension benefits was received by VA on June 30, 2009, and a June 2010 RO rating action determined she was entitled to VA death pension at the aid and attendance allowance level.  Effective December 1, 2008, the maximum allowable rate for a surviving spouse without dependent children at the aid and attendance level was $12,681.00.  

As the Veteran's record reflects service for more than 90 days, during World War II, the appellant's entitlement to improved death pension centers on her income, and in July 2009, she submitted a formal application for VA Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (VA Form 21-534).  

The appellant's Social Security Administration (SSA) benefits payment records indicate that, from December 2008 to December 2009, she received monthly payments of $1,165.40 ($13,984.80 annually) and on her July 2009 VA Form 21-534, the appellant also reported monthly U.S. Civil Service Pension payments of $958.00 ($11,496.00 annually).  Moreover, the appellant reported on the July 2009 VA Form 21-534 that she had no other sources of income and had no dependants.  Accordingly, for the relevant period, the appellant's annual income before any exclusions totaled $25,480.80.  

With regard to her unreimbursed medical expenses, the record reflects monthly Medicare Part B payments of $96.40 ($1,156.80 annually).  The appellant's July 2009 VA Form 21-534 also indicates monthly U-Care premium payments of $121.00 ($1,452.00 annually), medical copayments of $100.00 ($1,200.00 annually), and prescription drug payments of $100 ($1,200 annually).  Additionally, the appellant reported monthly assisted living payments of $1,706.00 ($6,824.00 for the annualization period) but, in an October 2009 statement, she conveyed that effective November 1, 2009 this was no longer a monthly expense; therefore the expense is only included from July 1, 2009 (the first date VA payment could be made), to October 31, 2009, (the last date the appellant resided in the facility).  See Joyce v. Nicholson, 19 Vet. App. 36, 53 (2005); Mason (Sangernetta) v. Brown, 8 Vet. App. 44, 53 (1995).  Thus, the appellant's annual medical expenses totaled ($11,832.80).

Based on the foregoing, the appellant's annual income countable income for the year 2009 was $14,282.05, [($25,480.80 - $11,832.80) + ($12,681.00 x .05)] exceeding the $12,681.00 annual legal limit for a surviving spouse in need of aid and attendance without dependents.  Importantly, the appellant has not submitted any additional evidence for the year 2009, or identifying any additional unreimbursed medical expenses or other qualifying exclusion, from income.  See 38 C.F.R. §§ 3.271, 3.272.  

The Board acknowledges the appellant's contentions that her assisted living expenses should have been annualized for the relevant period; however, assuming arguendo that VA had issued a consistent with her position.   Upon subsequently obtaining evidence that such expenses ceased after November 1, 2009, VA would then utilize the actual amount paid in calculating her annual countable income, as was done in the present calculation.  38 C.F.R. §§ 3.271, 3.272.  Accordingly, recalculation of her annual countable income for the period may have resulted in the appellant incurring an overpayment in VA compensation benefits and a corresponding debt to VA.  See 38 U.S.C.A. § 5110(h); 38 C.F.R. § 3.660.  

In sum, the preponderance of the evidence is against the appellant's claim for improved death pension benefits, as her countable income exceeded the legal annual income limits for that benefit, and the record does not reflect any additional eligible expenses that would reduce her countable income below that limit.  Consequently, the appellant's claim must be denied.


ORDER

Entitlement to improved death pension benefits is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


